


110 HR 4890 IH: The Invest in USA Act of

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4890
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To modify the EB–5 regional center
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 The Invest in USA Act of
			 2007.
		2.Permanent EB–5
			 Regional Center ProgramSection 610(b) of the Departments of
			 Commerce, Justice, and State, the Judiciary, and Related Agencies
			 Appropriations Act, 1993 (8 U.S.C. 1153 note) is amended by striking for
			 15 years.
		3.Premium
			 Processing Fee for EB–5 Immigrant Investor Cases
			(a)In
			 generalSection 286(u) of the
			 Immigration and Nationality Act (8 U.S.C. 1356) is amended by adding
			 except that the fee for petitions filed under section 203(b)(5) shall be
			 $2,000. The fee after $1,000,.
			(b)Use of
			 feesFees collected pursuant
			 to the amendment made by subsection (a) shall be available to the Secretary of
			 Homeland Security solely for the purpose of administration and operation of the
			 EB–5 immigrant investor program.
			(c)RegulationsThe Department of Homeland Security shall
			 promulgate regulations to implement this amendment not later than 120 days
			 after the date of the enactment of this Act.
			4.Allow concurrent
			 filing for EB–5 petitions and adjustment of status applicationsSection 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) is amended by adding at the end the
			 following:
			
				(n)Concurrent
				Processing for Employment Creation ImmigrantsIf, at the time an alien files a petition
				for classification through a regional center under section 203(b)(5), approval
				of the petition would make a visa immediately available to the alien
				beneficiary, the alien beneficiary’s application for adjustment of status shall
				be considered properly filed whether submitted concurrently with, or subsequent
				to, such
				petition.
				.
		5.Regional Center
			 Designation Fees
			(a)Establishment of
			 feeSection 610 of the
			 Departments of Commerce, Justice, and State, the Judiciary, and Related
			 Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note) is amended by adding at
			 the end the following:
				
					(e)In addition to any other fees authorized by
				law, the Secretary of Homeland Security shall impose a $2,500 fee to apply for
				designation as a regional center under this section. Fees collected under this
				subsection shall be deposited in the Treasury in accordance with section 286(w)
				of the Immigration and Nationality Act (8 U.S.C.
				1356(w)).
					.
			(b)Establishment of
			 Account & Use of FeesSection 286 of the Immigration and
			 Nationality Act (8 U.S.C. 1356) is amended by adding at the end the
			 following:
				
					(w)Immigrant
				Entrepreneur Regional Center Account
						(1)In
				generalThere is established
				in the general fund of the Treasury a separate account, which shall be known as
				the Immigrant Entrepreneur Regional Center Account.
				Notwithstanding any other provision of law, there shall be deposited as
				offsetting receipts into the account all fees collected under subsections (b)
				and (e) of section 610 of the Departments of Commerce, Justice, and State, the
				Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153
				note).
						(2)Use of
				feesFees collected under
				this section shall be available to the Secretary of Homeland Security solely
				for the purpose of administration and operation of the EB–5 immigrant investor
				program.
						.
			(c)Effective
			 dateThe amendment made by
			 this section—
				(1)shall take effect
			 on the date on which regulations are published to carry out this section and
			 the amendments made by this section; and
				(2)shall apply to
			 regional center applications filed on or after such date.
				
